United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 02-2581MN
                                _____________

Jackie D. Vogt,                       *
                                      *
             Appellant,               * On Appeal from the United
                                      * States District Court
      v.                              * for the District of
                                      * Minnesota.
                                      *
Dain Rauscher, Inc., a Minnesota      * [UNPUBLISHED]
Corporation,                          *
                                      *
             Appellee.                *
                                 ___________

                            Submitted: March 14, 2003
                               Filed: July 2, 2003
                                ___________

Before WOLLMAN, RICHARD S. ARNOLD, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      This is an action for retaliation brought by Jackie Vogt against her former
employer, Dain Rauscher Incorporated, under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e-3, and the Minnesota Human Rights Act, Minn. Stat.
§ 363.03, Subd. 7. The District Court1 granted the defendant’s motion for summary
judgment, and Ms. Vogt appeals. We affirm.

       The case comes before us on specific and particular facts. We have little to add
to the well-reasoned opinion of the able district judge. It is sufficient to say that, after
viewing this record in the light most favorable to the plaintiff, as we must on
summary judgment, it is our firm opinion that no reasonable inference of a retaliatory
motive in plaintiff’s discharge can be made. The evidence is overwhelming that the
defendant believed in good faith that the plaintiff had violated its Respectful
Workplace policy, and that this was the reason for the adverse action taken against
plaintiff. According, the judgment is

       Affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
      The Hon. Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                            -2-